EXHIBIT 10.9 EXCLUSIVE DISTRIBUTORSHIP AGREEMENT This Exclusive Distributorship Agreement ("Agreement") is entered into as of November 15, 2010 (the "Effective Date"), by and between China PharmaHub Corp., a Nevada corporation, with an address at 20955 Pathfinder Road, Suite 100, Diamond Bar, CA 91765 ("PharmaHub" or "Distributor") and Illumibrite LLC, a Nevada limited liability company, with an address at 6011 El Parque Avenue, Las Vegas, NV 89146 ("Illumibrite"). PharmaHub and Illumibrite may hereinafter each be referred to as a "Party" or collectively as the "Parties" WITNESSETH: IN CONSIDERATION of the mutual promises and Covenants herein contained, the Parties hereto hereby agree as follows: 1. DEFINITIONS Capitalized terms used in the Agreement shall be defined as follows: "Agreement" shall mean this Exclusive Distributorship Agreement. "Confidential Information" shall mean all written information and data provided by the Parties to each other hereunder and marked as confidential, except any portion thereof which: (a) Is known to the receiving Party, as evidenced by the receiving Party's written record, before receipt hereof under this Agreement; (b) Is disclosed to the receiving Party by a third person who has a right to make such disclosure; or, (c) Is or becomes part of the public domain through no fault of the receiving Party. "Patents and Trademarks" shall mean the patents, patent applications and trademarksdescribed in Schedule A attached hereto and made a part hereof. "Products" shall mean those products manufactured or marketed by Illumibrite, which are listed on Schedule B attached hereto and made a part hereof. New Products may be added to Schedule B from time to time by mutual agreement of the Parties. 1.5 "Product Specifications" shall mean the specifications for the Products set forth in Schedule B attached hereto and made a part hereof. Specifications may be amended from time to time by mutual agreement of the Parties. Specifications for new Products shall be added to Schedule B from tune to time by mutual agreement of the Parties. CPC and. Illumibrite Exclusive Distributorship Nov 2010
